BRITT, Judge.
Defendant has moved in this court for a dismissal of plaintiff’s appeal on the ground that plaintiff is attempting to appeal from the ruling on an interlocutory motion which is not permissible under Rule 4 of the Rules of Practice in the Court of Appeals of North Carolina. The motion is well taken and is allowed.
We think the substantial legal questions plaintiff attempts to raise can best be considered following a hearing on defendant’s motion if, in fact, there is a desire for their consideration at that time.
Appeal dismissed.
Judges Campbell and Graham concur.